Order, Family Court, New York County (Sara Schecter J.), entered on or about March 20, 2008, which, after a hearing pursuant to a remand by this Court (38 AD3d 435 [2007]), denied the petition for visitation with petitioner’s younger siblings, unanimously affirmed, without costs.
Domestic Relations Law § 71 provides that a decision as to the visitation between siblings is to be made under the “best interests of the child” standard (see Matter of Christopher B. v Administration for Children’s Servs., 39 AD3d 378 [2007], lv denied 9 NY3d 805 [2007]). Moreover, “the courts should not lightly intrude on the family relationship against a fit parent’s wishes. The presumption that a fit parent’s decisions are in the child’s best interests is a strong one” (see Matter of E.S. v P.D., 8 NY3d 150, 157 [2007]).
Here, there was no allegation in the record that respondents, the adoptive parents of petitioner’s younger twin sisters, were not fit parents to the twins, nor was there any evidence to that effect, and they strongly objected to visits between petitioner and his sisters. Furthermore, the evidence in the record did show that petitioner’s behavior was sufficiently troubling to warrant respondents’ desire to keep him from visiting with his sisters. Respondents’ expert also testified that the prospect of visits among the siblings caused the twins great anxiety, enough so that it raised the possibility of post-traumatic stress for them. Thus, the expert concluded, visits with petitioner would not be in his sisters’ best interests.
Additionally, the record showed that there were no real familial bonds between petitioner and his sisters, and that respondents constituted the only real family the sisters had ever known. Thus, we conclude that forced visitation would serve little purpose, except to exacerbate the sisters’ anxiety (see Matter of Justin H., 215 AD2d 180, 181 [1995], lv denied 86 NY2d 709 [1995]). Concur—Gonzalez, P.J., Saxe, Nardelli, McGuire and Moskowitz, JJ.